DETAILED ACTION
	Claims 1-3, 5, 6, 8-19, and 23-25 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-3, 5, 6, and 8-14) along with an election of species in the reply filed on December 28, 2021 is acknowledged.  Claims 15-19 and 23-25 are withdrawn from consideration by the Examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
The Applicant has made an election of species in the instant application.  The search has been expanded to encompass the species 
    PNG
    media_image1.png
    123
    217
    media_image1.png
    Greyscale
.  As claims 2, 8, 9, and 11 do not read on the elected specie nor the additional specie selected by the Examiner, they are withdrawn from consideration by the Examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
Priority
The claim to priority as a CON of 15/968,634, now USPN 10,828367, filed on May 1, 2018, which is a CON of 14/775,340, now USPN 9,981,038, filed on September 11, 2015, which is a 371 filing of PCT/US14/26069 filed on March 13, 2014, which claims benefit to 61/780,373 filed on March 13, 2013 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on May 6, 2021 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3, 5, 6, 10, and 14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McNamara et al. (Energy & Environmental Science, 2010, 917-923).
McNamara et al. teach the compound 
    PNG
    media_image1.png
    123
    217
    media_image1.png
    Greyscale
.  See page 919, Scheme 3.  The compound reads on the claims where X and Y are substituted aryl rings with one ring being substituted by the HDAC targeting element hydroxamic acid.  With respect to claim 3, m is 0, R1 is para NR4R5, R4 and R5 are C1 alkyl, R1 is also electron withdrawing through an inductive effect, and electron donating through a resonance effect, R2 is an HDAC targeting element corresponding to hydroxamic acid.  With respect to claim 14, the compound is the 11th compound recited.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 12 and 13 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 2 of prior U.S. Patent No. 9,981,038. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 6, 10, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,981,038. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
With respect to claims 1, 3, 5, 6, and 10, base claims 1 and 2 detail the compounds of instant claims 1 and 3 where the HDAC targeting element is a substituted or unsubstituted aminobenzamide or a substituted or unsubstituted hydroxybenzamide.  Additionally, R1 is indicated to be in the para position on the ring and can be NR5R6 (a donating substituent.)  With respect to claim 14, the ‘038 patent discloses shared compounds from instant claim 14 in claims 3 and 13.  Therefore, the claims would read on each other.
Claims 1, 3, 5, 6, 10, and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,828,367. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
With respect to claims 1, 3, 5, 6, 10, 12, and 13, claims 1 and 2 detail the compounds of instant claims 1 and 3 where the HDAC targeting element is a substituted or unsubstituted aminobenzamide or a substituted or unsubstituted hydroxybenzamide.  Additionally, R1 is indicated to be in the para position on the ring and can be NR5R6 (a donating substituent.)  With respect to claim 14, claim 3 of the ‘367 patent discloses shared compounds from instant claim 14.  Therefore, the claims would read on each other.
Conclusion
Claims 1, 3, 5, 6, 10, and 12-14 are rejected.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626